Citation Nr: 0307197	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to August 21, 
2000, for the grant of service connection for residuals of an 
injury of the lumbar spine. 

2.  Entitlement to an effective date prior to August 21, 
2000, for an award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  A November 1984 Board decision denied the veteran's claim 
for service connection for a back disorder.

2.  On August 21, 2000, the RO received the veteran's 
application to reopen his claim for service connection for 
residuals of an injury of the lumbar spine; the veteran also 
requested service connection for severe mental distress.

3.  Service connection was established for residuals of an 
injury of the lumbar spine, rated 40 percent disabling, and 
for dysthymic disorder, rated 30 percent disabling, effective 
August 21, 2000.  

4.  The veteran's combined disability evaluation was 60 
percent, effective August 21, 2000.

5.  No service-connected disability had been established 
prior to August 21, 2000.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 21, 
2000, for the grant of service connection for residuals of an 
injury of the lumbar spine have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.155, 3.400 (2002).

2.  The criteria for an effective date prior to August 21, 
2000, for an award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.155, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

In this case, the Board finds that the VCAA is not for 
application because the issues on appeal are limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding the VCAA is not applicable where it 
could not affect a pending matter or could have no 
application as a matter of law.)  In any event, it appears 
that the RO, particularly through the Decision Review 
Officer, has informed the veteran of the application of the 
law to his case, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
claims.  

I.  Earlier Effective Date for the Grant of 
Service Connection for Residuals of an 
Injury of the Lumbar Spine

The RO granted service connection for residuals of an injury 
of the lumbar spine, effective August 21, 2000.  The veteran 
appealed that decision with respect to the effective date.  
For the reasons set forth below, the Board finds that the 
veteran's claims for an earlier effective date must be denied 
as a matter of law.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied as a result of initial review 
of determination, and the claimant fails to timely appeal 
that decision by filing a notice of disagreement within the 
one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c)).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). 

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for 
residuals of a back injury in November 1981.  The RO denied 
the veteran's claim in January 1982, and the veteran 
appealed.  In November 1984, the Board affirmed that decision 
and denied service connection for a back disability.  Since 
the Chairman did not order reconsideration, that decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2002).  

On August 21, 2000, the RO received the veteran's application 
to reopen his claim for service connection for residuals of 
an injury of the lumbar spine.  The veteran explained that 
service connection had previously been denied because 
hospitalization records from Ft. Riley, Kansas were not of 
record at the time of the prior decision.  

This claim ultimately resulted in the grant of benefits.  In 
an April 2001 decision, the RO reopened and granted the 
veteran's claim for service connection for residuals of an 
injury of the lumbar spine.  The RO assigned a 40 percent 
evaluation, effective August 28, 2000.  The veteran filed a 
notice of disagreement concerning the effective date.  In a 
statement of the case issued in March 2002, the RO conceded 
that it erred in determining the date of claim, and granted 
an earlier effective date back to August 21, 2000, the date 
on which it had received the veteran's claim.  Therefore, the 
issue before the Board is whether the veteran is entitled to 
an effective date prior to August 21, 2000, for the grant of 
service connection for residuals of an injury of the lumbar 
spine.

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than August 21, 2000, the 
date the veteran filed his claim to reopen that resulted in 
the grant of benefits sought.  The November 1984 Board 
decision that denied service connection for a back condition 
is final.  The veteran reopened his claim on August 21, 2000, 
and his claim was granted in April 2001.  Thus, as a matter 
of law, the veteran is only entitled to an effective date of 
August 21, 2000, the date the RO received his claim to 
reopen.  

The veteran argues that the effective date should go back to 
November 30, 1981, the date he initially filed a claim for VA 
benefits.  This argument has been considered and rejected by 
the United States Court of Appeals for Veterans Claims 
(Court).  Recently, the Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first 
sought to reopen his claim").  Accordingly, the veteran is 
not entitled to an effective date back to November 1981, the 
date he initially filed his claim for service connection. 

The veteran also argues that records from Irwin Army Hospital 
at Ft. Riley, Kansas, which show treatment for low back pain 
in 1971, were not of record when the Board initially denied 
his claim in November 1984.  He contends that they were 
eventually located in 2000, and that these records resulted 
in his award of benefits.  According to the veteran, 
therefore, the effective date should be when he initially 
filed his claim in 1981.  Where claims are granted on the 
basis of new and material evidence consisting of service 
department records, the effective date of compensation must 
agree with the effective date of the prior evaluation because 
the records are presumed to have been lost or mislaid.  
38 C.F.R. § 3.400(q)(2) (2002).  

The Board finds that this argument also lacks merit.  The 
record shows that the RO granted service connection for 
residuals of an injury of the lumbar spine based on a 
February 2001 VA examination report in which a VA examiner 
opined that the veteran's lumbar spine disability was related 
to service.  This link to service was the missing component 
in the veteran's earlier claim in which the Board found that 
there was no continuity of symptoms between the recognized 
injuries and lumbosacral strain in service, and the chronic 
disability first shown several years after service.  The 
veteran's spine and musculoskeletal system had been normal on 
the examination for separation from service in September 
1971.  

At his hearing in September 2002, the veteran referred to 
pertinent VA treatment at Jefferson Barracks and Poplar Bluff 
after the Board's 1984 decision.  Additional VA outpatient 
treatment records received in connection with the veteran's 
request to reopen his claim were from the mid 1990's and 
thereafter, and provide no basis for an earlier effective 
date.  In any event, although pertinent VA treatment records 
may for the basis for increased compensation as of the date 
of treatment once service connection for a particular 
disability has been established, such records otherwise 
cannot be the basis for a reopened claim where service 
connection has previously been denied.  See 38 C.F.R. § 3.157 
(2002); Sears, supra, at 248-50 (2002).  The veteran also 
testified that he understood he could "never sign up again" 
after the unfavorable Board decision in 1984, but any failure 
by VA to provide a claimant with assistance and instructions 
in filing a claim may not be the basis for an earlier 
compensation date.  Rodriguez v. West, 189 F.3d 1351, 1355 
(Fed.Cir. 1999).  

In conclusion, the Board finds that there is no legal basis 
to award the veteran an effective date earlier than August 
21, 2000, for the grant of service connection for residuals 
of an injury of the lumbar spine.  Therefore, his claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
instant case, the benefit-of-the-doubt rule is not for 
application.  Hence, the appeal must be denied.


II.  Earlier Effective Date for the Award 
of a Total Disability Rating Based on 
Individual Unemployability

On April 16, 2001, the RO also received the veteran's claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran indicated that he last worked as a contract mail 
carrier for the U.S. Postal Service from May 28, 1993 to 
March 23, 1999.  

In a July 2001 rating decision, the RO awarded the veteran 
TDIU benefits.  The RO noted that the veteran was awarded a 
combined evaluation of 60 percent based on his lumbar spine 
disability and dysthymic disorder, effective August 28, 2000.  
As a result, the RO assigned an effective date of September 
1, 2000, the date the veteran was granted service connection 
for his disabilities.  

The veteran filed a notice of disagreement concerning the 
effective date.  In the statement of the case in which the RO 
recognized an error in determining the date of claim, the RO 
assigned an effective date of August 21, 2000, for the TDIU 
award, the date on which it had received the veteran's claim 
for service connection.  Therefore, the issue before the 
Board is entitlement to an effective date prior to August 21, 
2000, for an award of TDIU.

The veteran may be entitled to a TDIU if he establishes that 
he is unable to secure or follow substantially gainful 
employment as a result of service-connected disability.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).  

An award of TDIU is an award of increased compensation.  
Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

In a March 2002 letter, the veteran requested that he be 
awarded a TDIU back to March 1999, the date he became 
unemployable due to his service-connected disabilities.  In 
this case, however, no service-connected disability was 
established prior to August 21, 2000.  Compensation may not 
be paid from a date earlier than the effective date of the 
service connection award on which a compensable rating is 
premised.  In other words, there is no legal basis to award 
the veteran a TIDU rating prior to August 21, 2000, because 
service connection may not be established prior to that date.  
Accordingly, the claim must be denied as a matter of law.  
See Sabonis, supra.  As the law is dispositive of the instant 
case, the benefit-of-the-doubt rule is not for application 
and the appeal is denied.


ORDER

An effective date prior to August 21, 2000, for the grant of 
service connection for residuals of an injury of the lumbar 
spine is denied.

An effective date prior to August 21, 2000, for an award of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

